The time from which interest is to be calculated on the £91 7 6 given by the award — also the part of the tract of 200 acres which is to be relinquished, and the form in which the 3-4 thereof is to be laid off, are not expressed in the award; and the decree of the court thereon being equally exceptionable, must, therefore, be reversed. Therefore, it is considered by the court, that the decree aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came that the court may decree thereon as if the award had never been made, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.